NUMBER 13-16-00090-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI C EDINBURG


STATE FARM LLOYDS,                                                                   Appellant,

                                              v.

RUBEN AND MAYRA VEGA,                                                                Appellee.


                      On appeal from the 430th District Court
                           of Hidalgo County, Texas.


               ORDER TO FILE REPORTER’S RECORD
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court on the reporter’s fifth request for extension of time

to file the reporter’s record. The reporter’s record was originally due on March 28, 2016.

This Court has previously granted the reporter four extensions of time. The reporter has

now filed a fifth request for an additional 30 days to file the reporter’s record.
       The Court, having fully examined and considered the reporter’s fifth request for

extension of time to file the reporter’s record and the extensions previously granted in this

cause, is of the opinion that, in the interest of justice, the fifth request for extension of time

to file the reporter’s record should be granted with order.

       The reporter’s fifth request for extension of time to file the record is hereby granted,

and reporter, Velma Arellano, is hereby ORDERED to file the reporter’s record in this

Court on or before November 16, 2016. No further requests for extension of time will be

granted absent exigent circumstances.

                                                    PER CURIAM


Delivered and filed the
20th day of October, 2016.




                                                2